Citation Nr: 9924832	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chest pain.

2. Entitlement to service connection for monocular 
astigmatism of the right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to May 
1995.  The veteran served in the Southwest Asian Theater of 
operations from October 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

By an October 1998 rating decision, the RO denied compensable 
evaluations for hypertension and bilateral varicose veins, as 
well as entitlement to a 10 percent evaluation based on 
multiple, non-compensable, service-connected disabilities.  
The veteran has not filed a notice of disagreement.  In re 
Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (Absent a 
Notice of Disagreement, a Statement of the Case, and a 
Substantive Appeal, the Board has no authority to proceed to 
a decision).  

The veteran requested a hearing before a member of the Board 
in January 1996.  The veteran withdrew his request for a 
travel Board hearing in July 1999.  Accordingly, the claims 
were certified to the Board for adjudication.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

Entitlement to service connection for monocular astigmatism 
of the right eye is addressed in the remand portion of this 
decision.


FINDING OF FACT

The claim of entitlement to service connection for chest pain 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for chest pain is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

VA law and regulations provide that service connection may be 
granted when there is a current diagnosis of a disability 
resulting from a disease or injury incurred in or aggravated 
by service or for any disease diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in-service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well-grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

An allegation that a disorder is service-connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  

The second and third Caluza elements can be satisfied under 
38 C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the purpose 
of determining whether a claim is well-grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  Further, 
the veteran's burden to submit evidence sufficient to 
establish a well-grounded claim is the veteran's alone and is 
not relieved by the benefit of the doubt provision.  See 
38 U.S.C.A. § 5107; Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Service medical records reflect that the veteran denied 
having heart trouble, pain or pressure in the chest on 
enlistment.  The veteran was evaluated in March 1990 for 
chest pain with a duration of 2 weeks.  The veteran reported 
that the pain was sharp and hurt after physical activities.  
On physical examination, the chest was non-tender.  The lungs 
were clear to auscultation.  The heart manifested no murmur.  
The assessment was chest wall pain versus esophageal reflux.  

The March 1990 electrocardiogram reflects sinus bradycardia 
with sinus arrhythmia, non-specific intraventricular 
conduction delay, and borderline electrocardiogram.  The 
chest x-ray was normal.  A separate handwritten note affixed 
to the bottom of the March 1990 entry reflects: impression - 
chest wall pain.  Thereafter, the record reflects 
musculoskeletal pain following physical training.  On 
separation in March 1995, the veteran reported pain or 
pressure in the chest and frequent indigestion with onset in 
February 1992.  The separation physical examination is silent 
as to chest pain.  It reflects that there was elevated blood 
pressure and no significant past medical history.  

The April 1996 general medical VA examination reflects 
history of chest pain, no trouble at this time, and that the 
veteran takes no medications of any kind.  The blood pressure 
was elevated at 155/95.  There were no murmurs or increase in 
heart sounds.  There was no bruit in the neck.  There was no 
evidence of pain or cardiomegaly.  An April 1996 chest x-ray 
reflects that the cardiomediastinal silhouette was normal 
with no cardiomegaly or masses.  The electrocardiogram 
reflected normal sinus rhythm and normal electrocardiogram.

The April 1997 diseases of the heart examination reflects 
that immediately after returning from the Gulf in 1991, the 
veteran experienced epigastric pains that were usually 
relieved by aspirin.  The pain occurred on and off for 
approximately one year.  It was not related to meals, 
exercise, or stress.  The last episode was approximately in 
October of 1996.  He had not had anymore problem of 
epigastric pain since then.  He had not missed work because 
of this pain.  He was not taking any specific medication for 
this either.  On examination, he had normal heart sounds and 
rate.  The heart was not enlarged by palpation, auscultation, 
or chest x-ray.  The blood pressure and electrocardiogram 
were normal.  The diagnosis was no heart problem identified.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for chest pain 
must be denied as not well grounded.

The Board does not dispute the veteran's contentions as to 
experiencing chest pain in-service, as it is substantiated.  
However, there is no competent medical evidence that 
establishes a current disability manifest by chest pain that 
is related to service.  The veteran, himself, reported that 
the last episode of chest pain was in October 1996.  The 
April 1996 and April 1997 VA examinations reflect no 
disability related to chest pain.  Without a current 
disability related to his period of service, the veteran has 
not presented a plausible claim.  See Epps and Grottveit, 
both supra.  

The competent medical evidence of record does not show that 
the veteran currently has a chronic acquired disorder 
manifested by chest pain which has been linked to his 
service.  In other words, the veteran's claim is predicated 
on his own lay opinion.  

As it is the province of trained healthcare professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the appellant's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu, King.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical or other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim of entitlement to service connection 
for chest pain is not well grounded, the doctrine of 
reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for chest pain, the appeal 
is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran asserts that his service medical records are 
incomplete with respect to his vision.  The Board notes that 
the service medical records were received by the RO in May 
1995.  A January 1987 service medical record entry reflects 
that the veteran sustained trauma to the right eye six months 
previously.  There are no records detailing the treatment, 
diagnosis, or follow-up.  The Board believes that another 
search for these service medical records is warranted before 
the claim is adjudicated.  Jolley v. Derwinski, 1 Vet. App. 
37, 39-40 (1990); Counts v. Brown, 6 Vet.  App. 473 (1994).  

On enlistment, in December 1981, the veteran's visual acuity 
in the right eye was 20/40.  An eye examination associated 
with the enlistment physical examination reflects that the 
veteran had steel in his right eye two years earlier.  There 
was no diagnosis of astigmatism.  Thereafter, the veteran was 
evaluated for trauma to the left eye.  On examination, visual 
acuity in the right eye was 20/40.  

A February 1985 entry reflects visual acuity in both eyes was 
20/70 following left eye trauma.  A January 1987 service 
medical record entry reflects that the veteran sustained 
trauma to his right eye six months earlier and currently 
complained of blurred vision.  Eyeglasses were prescribed.  A 
December 1987 entry reflects problems with the right eye.  
The visual acuity in the right eye was 20/50.  On separation 
in March 1995, visual acuity in the right eye was 20/30.  

A January 1996 private ophthalmology examination reflects 
20/30 aided vision and 20/100 unaided vision in the right 
eye.  The April 1996 VA examination reflects that the best 
corrected vision in the right eye was 20/40 and a diagnosis 
of monocular astigmatism, unknown etiology.  

The Board observes that the RO concluded in the May 1995 and 
the May 1996 rating decisions that the defective 
vision/astigmatism was a congenital or developmental defect.  
However, there is no diagnosis or medical opinion to support 
that conclusion.  

Based on the fact that the service medical records indicate 
that the veteran sustained an injury to his right eye and 
thereafter complained of increased symptoms, the Board is of 
the opinion that a contemporaneous VA examination is 
warranted to clarify the etiology of the monocular 
astigmatism.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
Simply, the determinative issues are whether the monocular 
astigmatism of the right eye had its onset in-service or 
whether it pre-existed service and was aggravated by an 
incident in military service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1998); see generally, Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels to 
include alternative sources such as 
morning reports or sick call reports.  
The RO is requested to target the period 
of 1986 to 1995.  If the search is 
negative, the RO must associate any 
negative responses in the claims folder.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for any eye 
symptomatology since service.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured. Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

3.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the exact nature and etiology of any 
current eye disorder.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  Any 
further indicated special studies should 
be conducted.  The examiner is requested 
to opine after a complete review of the 
claims folder and examination of the 
veteran as to (i) the etiology of any 
current right eye condition, (ii) whether 
it is as least as likely as not that the 
current right eye condition had its onset 
in-service, (iii) whether the right eye 
condition pre-existed service, and if so, 
(iii) whether it was aggravated by any 
incident in-service.  Any opinions 
expressed must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for defective vision 
characterized as monocular astigmatism of 
the right eye based on the evidence of 
record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

